Citation Nr: 9920060	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected left ankle disorder prior to December 15, 
1994.  

2.  Entitlement to a rating in excess of 30 percent for the 
service connected left ankle disorder from January 1, 1996.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran had active service from June 1977 to June 1981.  

By rating decision in September 1982, service connection for 
right and left knee disability and hearing loss were denied.  
Service connection was awarded for left ankle disability and 
a noncompensable evaluation was assigned effective from the 
date of separation from service.  The veteran received 
written notice of the September 1982 rating decision in that 
same month.  The veteran did not file a timely appeal 
therefrom and the rating decision regarding service 
connection for bilateral knee disability and bilateral 
hearing loss is final.   

By rating decisions in January 1984 and February 1985, the 
veteran's request to reopen the claim of entitlement to 
service connection for left and right knee disorders was 
denied.  The veteran received written notice of the February 
1985 rating decision in that same month.  The veteran did not 
file a timely appeal therefrom and the February 1995 rating 
decision is final.   

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from an November 1993 rating 
decision of the Manchester, New Hampshire Regional Office 
(RO), which again denied the veteran's claim of entitlement 
to service connection for left and right knee disability and 
bilateral hearing loss.  Thus, the Board will address the 
issue of whether new and material evidence has been submitted 
since September 1982 regarding the claim of service 
connection for bilateral hearing loss and since February 1985 
regarding the claim of service connection for left and right 
knee disability.  Entitlement to service connection for skin 
disability of the feet, and entitlement to a compensable 
rating for the service connected left ankle disability were 
also denied in the November 1993 rating decision.

The veteran underwent left ankle surgery in December 1994.  
By rating decision in January 1995, a 100 percent rating was 
assigned for left ankle disability under paragraph 30 from 
December 15, 1994 through January 31, 1995.  By rating 
decision in February 1995, paragraph 30 benefits were 
continued through February 28, 1995.  By rating decision in 
March 1995, a 10 percent rating was assigned from the date of 
claim on June 8, 1993, paragraph 30 benefits were continued 
through May 31, 1995, and a 10 percent rating was assigned 
from June 1, 1995.  By rating decision in November 1995, 
paragraph 30 benefits were extended through June 30, 1995 and 
a 20 percent rating was assigned effective from July 1, 1995.  
Paragraph 30 benefits were extended through December 31, 1995 
and a 20 percent rating was assigned effective from January 
1, 1996 by rating decision in March 1996.  Finally, by rating 
decision in August 1996, a 30 percent rating was assigned 
effective from January 1, 1996.  Accordingly, the two rating 
issues currently on appeal are entitlement to a rating in 
excess of 10 percent for the service connected left ankle 
disorder prior to December 15, 1994, and entitlement to a 
rating in excess of 30 percent for the service connected left 
ankle disorder from January 1, 1996.

By decision of the Board in January 1998, entitlement to 
service connection for a skin disorder of the feet was 
denied.  Entitlement to an evaluation in excess of 30 percent 
for left ankle disability and whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for left and right knee disorders and 
bilateral hearing loss were remanded to the RO.  The new and 
material and increased rating issues, as set forth above, are 
once again before the Board for adjudication.

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to left and 
right knee disorders and bilateral hearing loss are the 
subject of the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to December 15, 1994, the veteran's service 
connected left ankle disability was productive of the 
functional equivalent of marked limitation of motion.

3.  From January 1, 1996, the veteran's service connected 
left ankle disability is productive of the functional 
equivalent of ankylosis in plantar flexion at an angle of 
more than 40 degrees, or in dorsiflexion at an angle of more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service connected left ankle disability prior to 
December 15, 1994 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
Diagnostic Codes 5270, 5271 (1998).

2.  The criteria for the assignment of a 40 percent rating 
for the service connected left ankle disability from January 
1, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R.§§ 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic 
Codes 5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background.

The service medical records show that the veteran injured his 
left ankle in May 1981 while playing basketball.  X-rays 
revealed a small chip off of the medial talus in the joint 
space.  The impression was a moderate sprain.  

On VA examination in July 1982, it was reported that the left 
ankle had to be wrapped before running.  A few more ankle 
strains were reported.  On examination, there was no bony 
deformity or swelling of the ankle.  Left ankle x-rays were 
interpreted as being normal.  The diagnosis was residuals of 
a left ankle fracture manifested only by minimal limitation 
of motion.

By rating decision in September 1982, service connection for 
left ankle disability was awarded and a noncompensable rating 
was assigned effective from the date of separation.

The veteran submitted a claim for a compensable rating for 
the service connected left ankle disability on June 8, 1993. 

A June 1993 VA outpatient notation shows that the veteran was 
status post ankle fracture.  He complained of a lot of pain.  
The veteran requested an air cast.

VA left ankle x-rays in June 1993 showed no recent or 
significant skeletal pathology.   The impression was minimal 
juxta-articular osteoarthritic changes.

On VA orthopedic examination in July 1993, there was severe 
crepitus on side-to-side motion of the left ankle.  The 
veteran reported that the ankle never "rocked" on him.  
Range of motion included 70 degrees of dorsiflexion and 120 
degrees of extension.  The right ankle had the same range of 
motion.  

In an April 1994 statement, the veteran contended that a 
higher evaluation was warranted for left ankle disability as 
he now had to wear an ankle brace.  Without a brace, he 
indicated that there was no stability or support.

The veteran testified in July 1994 that he wore an ankle 
brace due to instability, that there was a lot of left ankle 
pain, and that there was swelling.

VA outpatient records from September to December 1994 show 
that the veteran complained of increasing left ankle pain and 
instability in September.  Also in September, a statement 
from a VA physician indicated that the veteran had 
considerable left ankle pain and the joint was unstable.  It 
was indicated that the veteran should not be obliged to stand 
for long periods, and it was noted that walking on uneven 
surfaces could cause him to fall.  In early December, the 
veteran complained of first degree left ankle pain in the 
morning.  

A December 1994 VA hospital discharge summary shows that the 
veteran had a history of left ankle pain and instability.  
The veteran reported that the left ankle would twist and give 
out on him.  Medical treatment included casting, non-
steroids, and some physical therapy.  There were no 
neurologic symptoms.  There was full range of motion with 
snapping.  There was some pain with subtalar mobility.  
Lateral ligament reconstruction of the left ankle was 
performed.   

On VA fee basis orthopedic examination in February 1995, it 
was reported that the veteran had suffered from persistent 
pain and had difficulty walking since an inservice left ankle 
injury.  The diagnosis was status post reconstructive surgery 
of the left ankle.  

Received in February 1995 was an April 1992 summary from 
Marsh Brook Rehabilitation Services.  The veteran rated left 
ankle pain as 9.  Pain increased with cold weather.  The 
veteran had full active range of motion of the left ankle 
that was relatively pain free.  

By rating action in March 1995, a 10 percent evaluation was 
assigned for left ankle disability effective from June 8, 
1993.  

On VA orthopedic examination in October 1995, it was reported 
that the veteran had complained of constant pain especially 
during periods of prolonged physical stress since his left 
ankle injury.  In 1993, a brace was provided, but did not 
solve the problem.  Reconstructive surgery was performed in 
December 1994.  The diagnoses included status post lateral 
reconstruction of the left ankle.

A July 1996 VA outpatient notation shows that the veteran's 
left ankle was improving with physical therapy.  There was 
some pain and weakness laterally of the posterior lateral 
malleolus.  There was mild swelling and local tenderness, but 
there was no laxity when compared to the right ankle.  

By rating decision in August 1996, a 30 percent rating was 
assigned for left ankle disability under Diagnostic Code (DC) 
5270, effective from January 1, 1996.

An October 1996 statement from a VA physician indicates that 
the veteran had been followed for left ankle arthritis.  It 
was indicated that the veteran should avoid prolonged 
standing (more than 2 hours) to prevent flare-ups of 
arthritic pain.

On VA orthopedic examination in January 1997, it was reported 
that no significant benefit had been obtained from the 
December 1994 surgery.  The veteran continued to complain of 
chronic pain.  Any excessive activity for more than four 
hours tended to aggravate the pain and increase swelling.  
The veteran had no neurologic complaints.  He did complain of 
a cold sensation.  Currently, the veteran was not working 
while he was attending school.  On examination, there was 0 
degrees of dorsiflexion, 25 degrees of plantar flexion, 15 
degrees of supination, and 10 degrees of pronation.  No 
neurovascular deficit was present.  No swelling was noted.  
X-rays showed osteoarthritis without interval change.  The 
diagnosis was chronic strain of the left ankle, probably 
degenerative joint disease.  The veteran demonstrated pain 
and weakness on examination.  These findings were supported 
by objective evidence and were consistent with the history 
and pathology of the disability.  These conditions 
significantly affected the veteran's functional ability 
during flare-ups or when the left ankle was used repeatedly 
over a period of time.  The ankle was limited by 40 percent.

On VA orthopedic examination in June 1998, the examiner noted 
that a goniometer was used and that the veteran's claims 
folder had been reviewed.  It was reported that the veteran 
would be starting employment as a machinist having just 
completed vocational rehabilitation with the VA.  The veteran 
would be able to work as he would sit on a stool most of the 
time and stand on a rubber mat.  Complaints included pain, 
slight weakness, stiffness, occasional swelling, and no 
giving way.  The veteran reported a lack of endurance and 
fatigability.  He suffered from flare-ups 3 times a week that 
lasted a few hours.  Pain was described as moderate in degree 
that was precipitated by changes in the weather and standing 
on his feet for too long.  

On examination, the veteran was able to walk on his heels 
without difficulty.  Reflexes of the Achilles tendon were 
normal and there was no loss of pinpoint or vibratory 
sensation.  There was definite weakness of the left ankle on 
dorsiflexion and plantar flexion.  There was also weakness of 
flexion and extension of the left great toe.  Dorsiflexion of 
the left ankle was to 0 degrees, and plantar flexion was to 
25 degrees.  There was no pain elicited in these maneuvers.  
The diagnoses were status post fracture of the left ankle 
with tendon repair and diminished range of motion and 
weakness; and degenerative joint disease of the left ankle.  
The examiner noted that the left ankle exhibited weakened 
movements and excess fatigability, but no incoordination.  
These findings were attributable to the service connected 
left ankle disability.  The degree of additional range of 
motion lost due to this condition would be 30 to 40 percent.  
The left ankle disability would significantly limit 
functional ability during flare-ups or after repeated use 
over a period of time.  The additional degree of motion lost 
would be 35 to 40 percent.  


II.  Analysis.

In the context of a claim for an increased evaluation of a 
service-connected disability, an assertion by a claimant that 
the condition has worsened is sufficient to state a 
plausible, well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  As the veteran has alleged that 
his service connected disability has increased in severity, 
the Board therefore finds that the veteran's increased rating 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
development is required to comply with the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Applicable regulations further provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

Under applicable criteria, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation; and a 20 
percent evaluation requires marked limitation of motion (DC 
5271).  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees; ankylosis of either ankle 
warrants a 30 percent evaluation if the ankle is fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees; and a 40 percent evaluation requires that the ankle 
be fixed in plantar flexion at an angle of more than 40 
degrees, or in dorsiflexion at an angle of more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.  (DC 5270). 




A.  Evaluation prior to December 15, 1994.

The Board must determine whether the assignment of an 
evaluation in excess of 10 percent for the service connected 
left ankle for the period prior to December 15, 1994 is 
warranted.  A 20 percent rating is warranted under DC 5271 
upon a showing of marked limitation of motion.  An April 1992 
report from Marsh Brook Rehabilitation Services shows that 
the veteran had full active range of motion of the left 
ankle.  Moreover, VA records show that range of motion of the 
left and right ankles were the same on examination in July 
1993, and during hospitalization in December 1994 there was 
full range of motion of the left ankle.  In light of the 
consistent findings on VA and private examinations showing 
normal range of motion of the left ankle prior to December 
15, 1994, there is no basis for the assignment of a 20 
percent rating under DC 5271 for marked limitation of motion.

The Board has also reviewed the merits of the veteran's claim 
under the considerations set forth in 38 C.F.R. §§ 4.40 and 
4.45 as required by DeLuca.  The veteran complained of pain 
described as a "9" in April 1992.  From June 1993 to 
December 1994, the veteran consistently complained of 
considerable levels of pain and instability of the left 
ankle.  He also reported swelling especially with activity.  
VA outpatient records from September 1994 reflect that the 
veteran was advised not to stand for long periods or walk on 
uneven surfaces.  These medical findings of pain and 
increased disability with use of the left ankle equate to the 
presence of marked limitation of motion.  Thus, a 20 percent 
rating is warranted prior to December 15, 1994.  On the other 
hand, the record does not show that the veteran suffered from 
the functional equivalent of ankylosis of the left ankle with 
use or during flare-ups as would be necessary for the 
assignment of a 30 percent rating under DC 5270.  


B.  Evaluation from January 1, 1996.

The medical record after January 1996 includes an October 
1996 notation from a VA physician which indicates that the 
veteran should avoid prolonged standing of more than 2 hours 
to prevent flare-ups.  In January 1997, it was reported that 
any excessive activity for more than 4 hours tended to 
aggravate pain and swelling.  Pain and weakness were 
demonstrated on examination.  It was opined that the 
functional ability of the left ankle was limited by 40 
percent during flare-ups or with repeated use.  Finally, on 
examination in June 1998, flare-ups 3 times a week with a 
lack of endurance and fatigability were noted.  The examiner 
opined that the additional range of motion lost due to 
weakened movement and fatigability was 30 to 40 percent and 
that there was an additional 35 to 40 percent loss of range 
of motion during flare-ups or after repeated use.  The Board 
finds that these medical findings demonstrate the presence of 
severe functional impairment of the left ankle that equates 
to a 40 percent evaluation under DC 5270 for ankylosis.  This 
is the highest rating possible for the service connected 
disability under the DC's for disability of the ankle.  


ORDER

Entitlement to a 20 percent rating for the service connected 
left ankle disability prior to December 15, 1994 is granted, 
subject to the law and regulations pertaining to the award of 
monetary payments.  

Entitlement to a 40 percent rating for the service connected 
left ankle disability from January 1, 1996 is granted, 
subject to the law and regulations pertaining to the award of 
monetary payments.  


REMAND


The veteran contends that the RO erred by failing to grant 
service connection for left and right knee disorders and for 
bilateral hearing loss.  

At the time the RO considered the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claims of service connection for bilateral knee 
disability and bilateral hearing loss, the VA applied the 
materiality test adopted by the Court of Veteran's Appeals in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Pursuant to the 
Colvin test, evidence was considered material when it was 
probative of the issue at hand, and there was a reasonable 
possibility of a change in outcome when viewed in light of 
all the evidence of record.  

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1998), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in the August 1996 and July 1998 
supplemental statements of the case, the RO held that there 
was "no reasonable possibility" that the new evidence 
submitted in connection with the current claims would change 
its previous decision.  Under these circumstances, the Board 
finds that entering a final determination on the issue of new 
and material evidence for bilateral knee disability and 
bilateral hearing loss would be fundamentally unfair without 
the veteran being afforded the opportunity to have the RO 
review his claim based on the less strict standard prescribed 
by Hodge and 38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board also notes that although Social Security 
Administration records were received in June 1998, the July 
1998 supplemental statement of the case incorrectly stated 
that Social Security records had not been received.  
Accordingly, the RO should review the Social Security records 
as part of the readjudication of the veteran's claims.

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran has submitted new and 
material evidence (to include a review of 
the Social Security records) to reopen 
claims of service connection for 
bilateral knee disability and bilateral 
hearing loss.  The SSOC should fully 
comply with the provisions of 38 U.S.C.A 
§ 7105(d)(1).  The SSOC must first 
determine whether new and material 
evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it 
must be determined immediately upon 
reopening whether, based upon all the 
evidence and presuming its credibility, 
the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the 
merits of the claim must be evaluated 
after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  
See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The reasons 
for each determination made in this case 
should also be provided.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

